Citation Nr: 0206087	
Decision Date: 06/10/02    Archive Date: 06/20/02

DOCKET NO.  99-08 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for an abdominal scar, 
currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for a scar of the 
right arm, currently rated as 10 percent disabling.  

3.  Entitlement to an increased rating for scars of the left 
arm, currently rated as 10 percent disabling.  

(The issues of entitlement to a separate rating for muscle 
disabilities of the arms and abdomen will be the subject of a 
later decision).


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to November 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran increased ratings for his 
scars of the arms and abdomen. 

In the course of this appeal, the veteran has been awarded 
increased ratings for his scars of the left and right arm.  
However, because there has been no clearly expressed intent 
on the part of the veteran to limit his appeal to entitlement 
to a specified disability rating, the VA is required to 
consider entitlement to all available ratings for these 
disabilities.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999) [citing AB v. Brown, 6 Vet. App. 35, 38 (1993)].  
Accordingly, these issues remain in appellate status.  

The veteran has been awarded service connection for scars of 
the arms and abdomen resulting from in-service shrapnel 
wounds.  He now seeks increased ratings for these 
disabilities.  However, he also alleges underlying muscle 
injury and tissue loss at the site of the scars, and tissue 
loss was confirmed on examination in 1999.  Under Esteban v. 
Brown, 6 Vet. App. 259 (1994), the veteran may be awarded 
separate ratings where distinct and separate symptomatology 
is present.  The Board is undertaking additional development 
on the muscle disabilities of the arms and abdomen pursuant 
to authority granted by 67 Fed. Reg. 3,099,3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2).  When it is 
completed, the Board will provide notice of the development 
as required by the Rule of Practice 903.  (67 Fed. Reg. 
3,099,3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing the issues.

FINDINGS OF FACT

1.  The veteran's shrapnel wound scar of the abdomen is 
tender to palpation based on objective observation, but does 
not result in impairment of function of the abdomen.  

2.  The veteran's shrapnel wound scar of the right arm is 
tender to palpation based on objective observation, but does 
not result in impairment of function of the right arm.  

3.  The veteran's shrapnel wound scars of the left arm are 
tender to palpation based on objective observation, but do 
not result in impairment of function of the left arm.  


CONCLUSIONS OF LAW

1.  A increased rating, in excess of 10 percent, is not 
warranted for the veteran's shrapnel wound scar of the 
abdomen.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.118, Diagnostic Codes 7800-7819 (2001).

2.  A increased rating, in excess of 10 percent, is not 
warranted for the veteran's shrapnel wound scar of the right 
arm.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.118, Diagnostic Codes 7800-7819 (2001).

3.  A increased rating, in excess of 10 percent, is not 
warranted for the veteran's shrapnel wound scars of the left 
arm.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.118, Diagnostic Codes 7800-7819 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

In June 1996, the veteran filed a claim for increased ratings 
for his service connected disabilities, to include scars of 
the arms and abdomen resulting from shrapnel wounds sustained 
during service.  The RO issued a January 1997 rating decision 
denying an increased rating for his scars of the arms and 
abdomen.  He described his shrapnel wound scars as painful 
and tender, and also reported underlying muscle and tissue 
loss of the left arm and abdomen resulting from his shrapnel 
wound injuries.  

VA examination was afforded the veteran in April 1999.  The 
examiner noted the following scars: a 4 inch by 1 inch scar 
along the left bicep, a 3 inch by 11/2 inch scar along the left 
forearm, a 4 inch by 1 inch right triceps scar, and a 12 inch 
by 2 inch abdominal scar.  Muscle and/or tissue loss was 
noted underlying his scars of the left biceps, left forearm, 
right triceps, and abdomen.  The texture of these scars was 
normal, but all were tender.  No ulceration, inflammation, 
edema, keloid formation or breakdown of the skin was noted, 
but depression of most of the scars was present.  The scars 
were whitish compared to the surrounding skin.  

In a January 2001 rating decision, the RO continued the 
veteran's 10 percent rating for his abdominal scar; however, 
separate ratings of 10 percent were assigned for his scars of 
the left and right arm, effective from June 3, 1996.  

II. Legal Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  See Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (codified, as amended, at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126) (West Supp. 2001)).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001).  Pertinent regulations that implement the Act (but, 
with the possible exception of the provision governing claims 
to reopen on the basis of new and material evidence, do not 
create any additional rights) were recently promulgated.  See 
66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  

In this case, the RO has had an opportunity to consider the 
claims for increased ratings for the veteran's service-
connected abdominal and upper extremity scars in light of the 
above-noted change in the law, and the requirements of the 
new law have been satisfied.  

By virtue of the April 1999 Statement of the Case, the 
veteran and his representative have been advised of the laws 
and regulations governing the claims on appeal, and, hence, 
have been given notice of the information and evidence 
necessary to substantiate these claims.  Moreover, pertinent 
medical treatment records have been obtained and associated 
with the claims file, and the veteran has been afforded a 
comprehensive VA examination in connection with his claims.  

Furthermore, as the veteran has not identified any additional 
relevant evidence that has not been requested or obtained, 
there is no indication that there is any outstanding evidence 
that is necessary for adjudication of the issues on appeal.  
Hence, adjudication of the above-referenced issues is 
appropriate at this time, and the claims are ready to be 
considered on the merits.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (West 1991).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2001).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).

As is noted above, the veteran contends that he has 
underlying muscle and tissue loss at the site of his scars 
which he attributes to his in-service shrapnel wounds.  
However, those contentions will be addressed by a subsequent 
Board decision, and will not be further addressed herein.  

Scars, other than those of the head, face, and neck, 
resulting from shrapnel wounds are rated under Diagnostic 
Code 7804.  Under this Code, a 10 percent rating is warranted 
for superficial scars which are tender and painful on 
objective demonstration.  A 10 percent rating represents the 
maximum schedular rating available under this diagnostic 
code.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).  Where 
warranted, scars may also be rated based on any impairment of 
the affected part of the body.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2001).  

For the reasons to be discussed below, increased ratings in 
excess of 10 percent are not warranted for any of the 
veteran's service-connected shrapnel wound scars.  As is 
noted above, a 10 percent rating represents the maximum 
schedular rating under Diagnostic Code 7804.  Additionally, 
the medical evidence does not demonstrate that his arms or 
abdomen are otherwise functionally impaired by his scar.  On 
VA examination of his scars in April 1999, they were 
described a 4 inch by 1 inch scar along the left bicep, a 3 
inch by 11/2 inch scar along the left forearm, a 4 inch by 1 
inch right triceps scar, and a 12 inch by 2 inch abdominal 
scar.  Muscle and/or tissue loss was noted underlying his 
scars of the left biceps, left forearm, right triceps, and 
abdomen.  The texture of these scars was normal, but all were 
tender.  No ulceration, inflammation, edema, keloid formation 
or breakdown of the skin was noted, but depression of most of 
the scars was present.  The scars were whitish compared to 
the surrounding skin.  

Because no functional impairment of the arms or abdomen has 
been noted within the medical evidence, increased ratings for 
the veteran's scars are not warranted based on any limitation 
of the underlying body parts.  Additionally, review of the 
evidence under other, potentially analogous, diagnostic codes 
for skin disabilities does not warrant an increased rating in 
excess of 10 percent.  No evidence been presented suggesting 
the veteran's scar exhibit ulceration, exfoliation, 
exudation, or itching, any of which might serve as the basis 
of an increased rating.  See 38 C.F.R. §§ 4.20, 4.118, 
Diagnostic Codes 7800-7819 (2001).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's shrapnel wound scars have required 
no periods of hospitalization since his service separation, 
and are not shown by the evidence to present marked 
interference with employment in and of themselves.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted at this time.  
The veteran has not otherwise submitted evidence tending to 
show that his service-connected scars are unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  

In conclusion, an increased rating, in excess of 10 percent, 
is not warranted for the veteran's service connected shrapnel 
wound scars of the arms and abdomen.  



ORDER

An increased rating in excess of 10 percent for the veteran's 
service connected shrapnel wound scar of the abdomen is 
denied.

An increased rating in excess of 10 percent for the veteran's 
service connected shrapnel wound scar of the right arm is 
denied. 

An increased rating in excess of 10 percent for the veteran's 
service connected shrapnel wound scars of the left arm is 
denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

